                                 UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH



    HEAL UTAH and SIERRA CLUB,                               MEMORANDUM DECISION
                                                                 AND ORDER
         Plaintiffs,

    v.                                                           Case No. 2:16-cv-00120

    PACIFICORP,                                                Chief Judge Robert J. Shelby

         Defendant.                                          Magistrate Judge Evelyn J. Furse


            Plaintiffs HEAL Utah and Sierra Club (collectively, the Groups) brought this citizen suit

under the Clean Water Act, claiming Defendant PacifiCorp violated the CWA by discharging

dredged or fill material into waters of the United States at its Huntington Power Plant in Utah.

The Groups and PacifiCorp filed cross-motions for summary judgment on the Groups’ CWA

claim.1 PacifiCorp also moved to dismiss the claim for lack of standing.2 PacifiCorp

additionally filed a Motion to Exclude the testimony of the Groups’ expert, Bruce A. Anderson.3

            The court heard oral argument on the motions on January 8, 2019. After carefully

considering the parties’ briefing and oral argument, as well as the relevant legal authorities, the

court GRANTS PacifiCorp’s Motion for Summary Judgment. The remaining motions are

DENIED as MOOT.


1
 Dkt. 53 (Plaintiffs’ Motion for Summary Judgment); Dkt. 57 (Defendant’s Motion for Summary
Judgment).
2
    Dkt. 56.
3
    Dkt. 54.
                                              BACKGROUND4

           HEAL Utah and Sierra Club are environmental organizations whose respective objectives

include “protect[ing] public health and the environment in Utah”5 and “educating and enlisting

people to protect and restore the quality of the natural and human environment.”6 PacifiCorp, an

Oregon corporation, owns and operates a power plant in Huntington, Utah (the Plant).7

           The Plant consists of a coal-fired power plant, a “Research Farm,” and two landfills, the

“Old Landfill” and the “New Landfill.”8 The Plant lies on the south and west side of Huntington

Creek.9 There are a number of drainage basins across the site, including two at issue in this case,

Basins 8 and 9.10 To the extent Basins 8 and 9 produce measurable water flow, it moves through

West End and Landfill Canyons, respectively.11

           In 1979, PacifiCorp built a surge pond to collect storm and spring water at the lower part

of Basin 9 and named it “the Duck Pond.” At the same time, PacifiCorp dug a ditch connecting

the Duck Pond to Huntington Creek.12 Once the Duck Pond and connecting ditch were built,

water from Basins 8 and 9 flowed through West End and Landfill Canyons, collected in the




4
 The facts described below are taken primarily from the Groups’ Motion for Summary Judgment.
Disputes about the facts relevant to this ruling are noted.
5
    Dkt. 53 ¶ 29.
6
    Dkt. 53 ¶ 30.
7
    Dkt. 47 ¶¶ 1, 27.
8
    Dkt. 53 ¶ 2.
9
    See Fig. 1. The jurisdictional status of Huntington Creek is not disputed by the parties.
10
     Dkt. 53 ¶¶ 3, 4, 8.
11
     Dkt. 53 ¶¶ 4, 6.
12
     Dkt. 53 ¶ 5.


                                                        2
Duck Pond, and then discharged into Huntington Creek through a metal culvert known as Outfall

001.13 The Groups generally refer to the Basin 9 area as the “Duck Pond drainage.”14

           In 2006, the Utah Department of Environmental Quality (DEQ) issued a permit to

PacifiCorp for the discharge of certain pollutants (primarily total dissolved solids, or TDS) into

Huntington Creek from Outfall 001.15 PacifiCorp rescinded this permit in 2014 because it no

longer discharged pollutants through Outfall 001, as described in the next section.16 Separately,

PacifiCorp operates the Plant under a Ground Water Discharge Permit issued by the State of

Utah Division of Water Quality (DWQ).17




13
     Dkt. 53 ¶¶ 4–6.
14
     See Dkt. 53 ¶ 4.
15
     Dkt. 53 ¶¶ 12–13.
16
     Dkt. 53 ¶ 21.
17
     Dkt. 57 ¶¶ 8–11; Dkt. 57, Ex. 10.


                                                 3
                                  Figure 1, available at Dkt. 53-1 at 22.


          Section 404 of the Clean Water Act

          The CWA prohibits the discharge of pollutants, including dredged or fill material, into

waters of the United States unless authorized by another provision of the Act.18 Section 404 of

the CWA authorizes the issuance of permits for the discharge of dredged or fill material.19 To

establish a “dredge and fill” violation under the CWA, a plaintiff must show: (1) the defendant is

a “person” (2) who discharged dredged or fill material (3) into jurisdictional waters of the United




18
  33 U.S.C. § 1311(a) (“[T]he [unpermitted] discharge of any pollutant by any person shall be
unlawful.”); 33 U.S.C. § 1362 (“The term ‘navigable waters’ means the waters of the United States,
including the territorial seas.”).
19
     33 U.S.C. § 1344.


                                                    4
States (4) from a point source (5) without a permit.20 The first and fifth elements are not at issue

in this case: “persons” subject to the CWA include corporations like PacifiCorp,21 and

PacifiCorp does not dispute that it did not obtain a § 404 permit for any of the conduct the

Groups challenge in this lawsuit.

           The Alleged 2007–2008 Violation

           Between November 2007 and January 2008, PacifiCorp installed a “collection system” in

the Duck Pond drainage, designed to intercept surface water and landfill leachate and pipe it to a

pump house near Huntington Creek and then to the Plant.22 The intercepted water is primarily

used at the Plant, but is sometimes pumped to an evaporation pond east of Huntington Creek.23

Water from the evaporation pond (including any water originating from the collection system) is

“land applied” on PacifiCorp’s Research Farm.24 The land application of wastewater at Research

Farm is governed by PacifiCorp’s Ground Water Discharge Permit.25

           The Groups claim PacifiCorp violated the CWA when it installed the collection system

without a § 404 permit. The Groups point to several elements of the installation they contend

violated the CWA. PacifiCorp “used a track hoe to excavate ditches three feet deep in both

Landfill and West End Canyon,” placed pipes and filter fabric in the ditches, then placed “a



20
     U.S. v. Hubenka, 438 F.3d 1026, 1035 (10th Cir. 2006).
21
     33 U.S.C. § 1362(5).
22
     Dkt. 53 ¶ 18.
23
     Dkt. 53 ¶ 18.
24
  Dkt. 53 ¶ 18. PacifiCorp maintains water from the collection system makes its way to Research Farm
on only “very rare occasion[s] when Unit 2 is inoperable and there is no additional room in the Unit 2
scrubber mist eliminator wash tank.” Dkt. 59 ¶ 18.
25
     Dkt. 57, Ex. 10 at 2.


                                                     5
variety of fill materials over the pipe, including medium gravel, rip-rap and soil.”26 To connect

the pipes with the pump house, PacifiCorp buried pipes beneath the connecting ditch between the

Duck Pond and Huntington Creek.27 Finally, the Groups claim PacifiCorp “placed fill material

in the [connecting ditch],” essentially creating a dam so water would no longer flow to

Huntington Creek.28 PacifiCorp does not dispute these assertions other than to challenge the

Groups’ use of the term “fill material.”29

          The Alleged 2008 and 2016 Violations

          In 2008, PacifiCorp removed sediment from the Duck Pond, moving some of it up-

canyon from the Duck Pond where it remains in piles.30 According to the Groups, “brief heavy

storms” periodically erode the sediment piles and wash material from them downstream back

into the Duck Pond.31 They claim such a storm event occurred in 2016 and that the resulting

erosion constituted a § 404 violation. PacifiCorp disputes both the factual assertion that material

washes back downstream into the Duck Pond and the conclusion that such an event would

constitute a separate § 404 violation.

          During a storm in 2016, a large rock fell on part of the collection system, damaging a

pipe.32 PacifiCorp employees repaired the pipe, using a shovel to excavate and cut out the




26
     Dkt. 53 ¶ 19.
27
     Dkt. 53 ¶ 19.
28
     Dkt. 53 ¶ 20.
29
     Dkt. 59 ¶¶ 19–20.
30
     Dkt. 53 ¶ 25. PacifiCorp disputes the Groups’ assertion that it “dredged” the Duck Pond. Dkt. 59 ¶ 25.
31
     Dkt. 53 ¶ 26.
32
     Dkt. 53 ¶ 27.


                                                      6
damaged section.33 The Groups claim this constituted a § 404 violation because PacifiCorp

“excavated and deposited additional fill material” when it repaired and reburied the broken

pipe.34

           The Groups File Suit

           On October 15, 2015, the Groups notified PacifiCorp of their intent to bring a citizen suit

under the CWA.35 Their notice letter describes various alleged violations of the CWA and the

Resource Conservation and Recovery Act, including the Groups’ claim that PacifiCorp “filled

tributaries of Huntington Creek without a permit.”36

           The Groups filed their original Complaint on February 12, 2016, asserting five claims

under the RCRA and CWA.37 On October 13, 2017, they filed an Amended Complaint

eliminating all but one remaining count, for the unlawful discharge of dredged or fill material

into waters of the United States under the CWA.38




33
     Dkt. 53 ¶ 27.
34
     Dkt. 62 at 17.
35
   Dkt. 2, Ex. 1. The Groups allege in their original and amended Complaints that they also served the
letter on the EPA and Utah DEQ as required under 33 U.S.C. § 1365(b)(1)(A). See Dkt. 47 ¶ 4.
PacifiCorp does not dispute the notice letter was served on the proper government agencies.
36
     Dkt. 2, Ex. 1 at 5.
37
     Dkt. 2.
38
     Dkt. 47.


                                                    7
                                               ANALYSIS

      I.      SUBJECT MATTER JURISDICTION

           The threshold issue in this case concerns the court’s subject-matter jurisdiction. The

parties dispute (A) whether the Groups’ pre-suit notice satisfies 33 U.S.C. § 1365; and (B)

whether the Groups have constitutional standing to pursue the § 404 CWA claim.

           The Groups’ § 404 CWA claim is primarily centered on the installation of the collection

system in 2007–2008. However, in response to PacifiCorp’s statute of limitations argument, the

Groups argue they have a separate claim relating to the repair of a pipe in the collection system

that took place in fall of 2016.39 Given this position, notice and standing are analyzed separately

for the 2007–2008 installation and 2016 repair claim.40

      A. Notice Requirement

           A plaintiff must satisfy three statutory requirements to bring a citizen suit under the

CWA. First, the plaintiff must give notice of its intent to sue at least sixty days before filing a

private enforcement suit.41 Second, there must be no ongoing civil or administrative proceeding

for the same alleged violations by the State or the EPA.42 Third, a citizen suit must allege a

“continuous or intermittent violation—that is, a reasonable likelihood that a past polluter will




39
  At oral argument, both sides agreed the 2016 event is best characterized as a separate and discrete
violation rather than a continuing violation of the 2007–2008 conduct.
40
  See Colorado Outfitters Ass’n v. Hickenlooper, 823 F.3d 527, 551 (10th Cir. 2016) (“[S]tanding is not
dispensed in gross. Rather, a plaintiff must demonstrate standing for each claim he [or she] seeks to
press.”) (quotation and citations omitted).
41
     33 U.S.C. § 1365(b)(1)(A).
42
     33 U.S.C. § 1365(b)(1)(B).


                                                     8
continue to pollute in the future.”43 PacifiCorp does not dispute that the latter two requirements

are met, but challenges the adequacy of the Groups’ notice letter.44

           The CWA’s notice requirement is a “mandatory precondition that, if not met, requires

dismissal of the action.”45 A notice letter must provide “sufficient information to permit the

recipient to identify the specific standard, limitation, or order alleged to have been violated, the

activity alleged to constitute a violation, the person or persons responsible for the alleged

violation, the location of the alleged violation, [and] the date or dates of such violation.”46 The

recipient “must understand from the notice what the citizen is alleging—not what the citizen

could allege if the citizen knew more or cared about other possible transgressions.”47 In

determining the sufficiency of a notice letter, the “guiding principle” is whether it contains

enough information to provide the defendant an opportunity to cure any violations and render the

suit unnecessary.48

           The Groups sent PacifiCorp notice of their intent to sue on October 15, 2015.49 As

explained below, the Groups’ notice letter satisfies the notice requirement for the 2007–2008

claim, but not the 2016 claim.



43
  Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Foundation, 484 U.S. 49, 57 (1989) (interpreting
33 U.S.C. § 1365(a)(1)).
44
  The issue of whether the Groups claim a “continuous or intermittent violation” under Gwaltney arises
in the statute of limitations analysis below.
45
  Stone v. High Mountain Mining Co., LLC, No. 17-cv-1295, 2018 WL 1175039, at *5 (D. Colo. Mar. 5,
2018) (citing Hallstrom v. Tillamook Cty., 593 U.S. 20, 33 (1989)).
46
     40 C.F.R. § 135.3(a).
47
     Karr v. Hefner, 475 F.3d 1192, 1200 (10th Cir. 2007) (quotations omitted) (emphasis in original).
48
     Id.
49
     Dkt. 2, Ex. 1.


                                                      9
          First, the notice letter is sufficient for the 2007–2008 claim. While PacifiCorp argues the

letter fails to mention the connecting ditch as the site of the unpermitted discharge, the court

agrees with the Groups that the connecting ditch can be understood as the “the lower portion of

the Duck Pond drainage channel that was described in the notice letter and complaint.”50 The

notice letter contains sufficient information to alert PacifiCorp about the nature and location of

the Groups’ claims, including allegations relating to the connecting ditch between the Duck Pond

and Huntington Creek.51

          But the Groups did not provide notice for their claim related to the 2016 repair. The 2016

repair post-dates the October 2015 notice letter. And the court finds unavailing the Groups’

argument that the 2015 letter put PacifiCorp on notice for the 2016 repair because it is closely

related to the 2007–2008 violation.

          Under a Third Circuit rule, “a notice letter which includes a list of discharge violations,

by parameter, provides sufficient information for the recipients of the notice to identify

violations of the same type (same parameter, same outfall) occurring during and after the period




50
     Dkt. 63 at 21–22.
51
  See Notice Letter, Dkt. 2, Ex. 1 at 6 (“[PacifiCorp] intercept[ed] natural surface water flows in Landfill
Canyon that used to be tributary to Huntington Creek. For example, an October 2009 inspection report
states that the ditch that used to carry water from the Duck Pond to Huntington Creek became dry because
PacifiCorp intercepted that flow and directed it to the evaporation pond.”); id. (identifying “the ditch that
drained the Duck Pond to Huntington Creek” as one of sites of installation and claiming “PacifiCorp has
been in violation of the CWA by discharging fill to waters of the United States and allowing it to remain
there without a permit to do so”); see also Amended Complaint, Dkt. 47 at ¶ 8 (“PacifiCorp’s illegal
discharges of fill material intercepted and blocked a natural stream on the plant site, known as the Duck
Pond drainage channel, thereby preventing it from flowing into Huntington Creek.”).


                                                     10
covered by the notice letter.”52 Under that rule, at least, if post-notice violations are sufficiently

similar to previously noticed violations, no new notice is required.

           But even if that rule applied in the Tenth Circuit, the Groups’ letter does not contain

sufficient information to satisfy the notice requirement for the 2016 repair. General similarities

between the 2007–2008 and 2016 violations are outweighed by the distinct nature of the two sets

of violations. Although both potentially involve the unpermitted discharge of fill material on

PacifiCorp’s property, the 2016 violation involves conduct of a different type and scope from

that noticed in the letter. As described in the notice letter, the 2007–2008 violation involved

installation of a pump house and four separate collection systems made of “concrete or earthen

structures that were placed into the stream beds.”53 In 2016, on the other hand, employees “dug

up, repaired, and reburied” a single damaged pipe within the collection system.

           In light of these differences, the claims are not sufficiently similar such that the notice

requirement is satisfied for the 2016 repair claim. That claim is therefore dismissed for failure to

provide adequate pre-suit notice.54




52
  Public Interest Research Group of New Jersey, Inc. v. Hercules, Inc., 50 F.3d 1239, 1250 (3d Cir.
1995). The District of Colorado has applied the Hercules standard, see infra note 54, and in doing so
noted it is the “most lenient” among several standards used in other circuits. Sierra Club v. City of
Colorado Springs, No. 05-cv-01994-WDM-BNB, 2009 WL 1193513, at *4 n.8 (D. Colo. Apr. 29, 2009).
53
     Dkt. 2, Ex. 1 at 6.
54
  See City of Colorado Springs, 2009 WL 1193513, at *4 (applying the Hercules standard and finding
“the fact that the [post-notice violations] are similar to previously noticed violations in that they
unlawful[ly] discharge[] [] wastewater under the permit into the same waters, does not make the January
Additions sufficiently similar to other noticed events such that the notice requirement has been satisfied.”)
(brackets added).


                                                     11
       B. Article III Standing

           To satisfy Article III of the Constitution, a plaintiff must have standing to bring a claim in

federal court.55 “An association has standing to bring suit on behalf of its members when [1] its

members would otherwise have standing to sue in their own right, [2] the interests at stake are

germane to the organization’s purposes, and [3] neither the claim asserted nor the relief

requested required the participation of individual members in the lawsuit.”56 Only the first prong

is at issue in this case.57

           To satisfy the first standing element, the Groups must show (1) at least one of their

members has suffered an injury in fact that is “(a) concrete and particularized and (b) actual or

imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to [PacifiCorp’s illegal

conduct]; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.”58 The Groups fail to meet this standard.

           1. Injury In Fact

           At the pleading stage, “general factual allegations of injury resulting from the defendant's

conduct may suffice” to meet the plaintiff’s burden on injury in fact.59 But at the summary

judgment stage, “the plaintiff can no longer rest on such mere allegations, but must set forth by




55
     Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180 (2000).
56
     Id. at 181.
57
  PacifiCorp does not dispute that the interests at stake in this lawsuit are germane to the plaintiff
organizations’ purposes, or that individual members’ participation is not required. The court agrees on
both points.
58
     Laidlaw, 528 U.S. at 180–81.
59
     Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).


                                                       12
affidavit or other evidence specific facts, which for purposes of the summary judgment motion

will be taken to be true.”60 “And at the final stage, those facts (if controverted) must be

supported adequately by the evidence adduced at trial.”61

           Discerning guiding principles from cases analyzing standing elements—particularly for

the injury in fact requirement—can prove challenging. But controlling authority provides some

helpful direction in the context of environmental suits. “In the environmental context, a plaintiff

who has repeatedly visited a particular site, has imminent plans to do so again, and whose

interests are harmed by a defendant's conduct has suffered injury in fact.”62 And “[w]hile

generalized harm to . . . the environment will not alone support standing, if that harm in fact

affects the recreational or even the mere [a]esthetic interests of the plaintiff, that will suffice.”63

Furthermore, a person’s reasonable concerns about pollution can support injury in fact where

those concerns directly affect the person’s recreational, aesthetic, or economic interests.64

           To show injury in fact here, the Groups submit declaration testimony of one of their

members, Perrine Anderson. Anderson is a member of an LLC which owns property on

Huntington Creek, immediately downstream of the PacifiCorp power plant.65 The property

contains Anderson’s family’s apple orchard and a small pond. Anderson claims she suffers

economic, environmental, and aesthetic injury from a reduction in the amount of water flowing


60
     Id. (quotations and citations omitted).
61
     Id. (quotations omitted).
62
  The Wilderness Soc'y v. Kane Cty., Utah, 581 F.3d 1198, 1210 (10th Cir. 2009), on reh'g en banc sub
nom. The Wilderness Soc’y v. Kane Cty., Utah, 632 F.3d 1162 (10th Cir. 2011).
63
     Summers v. Earth Island Inst., 555 U.S. 488, 494 (2009).
64
     Laidlaw, 528 U.S. at 183–84.
65
     Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 4.


                                                     13
in Huntington Creek as a result of PacifiCorp’s constructed water collection system, and that she

suffers or will suffer environmental injury from application of water diverted from the collection

system onto Research Farm. She further claims aesthetic injury from the loss of the ability to

view, from Highway 31, flowing water in what was previously the connecting ditch. Finally, the

Groups claim Anderson suffers procedural injury from the deprivation of the opportunity to

participate in a § 404 permit process when PacifiCorp elected to construct the collection system

without first seeking a permit. The court addresses the sufficiency of each claimed injury in turn.

                  a. Economic, Environmental, and Aesthetic Injury from Reduced Water
                     Flow on Property

          The Groups claim Anderson suffers injury from the reduced quantity of water flowing in

Huntington Creek on her property. They provide evidence that PacifiCorp’s collection system

caused the flow of water from the Duck Pond drainage to Huntington Creek to decrease or stop

altogether.66 And because Anderson’s property is immediately downstream from PacifiCorp’s

plant, it is plausible that PacifiCorp’s conduct decreased the amount of water flowing into

Huntington Creek on Anderson’s property. But the proper question for injury is not to what

degree the water flow on Anderson’s property is reduced, but whether she suffers concrete harm

by any reduction in flow.67




66
     Dkt. 53 at 13–17.
67
  Laidlaw, 528 U.S. at 181 (“The relevant showing for purposes of Article III standing . . . is not injury to
the environment but injury to the plaintiff.”).


                                                     14
           The court finds insufficient Anderson’s claimed economic injury.68 The Groups argue

Anderson suffers economic harm because “Huntington Creek flows through [her] property and

contributes water to the pond on her property that can be used to irrigate the family orchard,

which can provide her with economic benefits.”69 This description of the economic impact of

any reduction in water is speculative. Anderson avers the “dam which allowed the water to flow

[from the pond] into the property” for irrigation has been in disrepair since 1999.70 She has not

repaired the dam because she “[has] not yet decided whether to continue operating the

orchard.”71 This testimony reveals Anderson has suffered no actual economic harm from

reduced water flow—only the possibility that harm may arise if she decides at some unspecified

time in the future to rebuild the dam and begin operating the orchard.72 The economic injury is

therefore too speculative to support standing.

           The Groups also fail to show Anderson suffers an environmental or aesthetic injury from

reduced water flow. There are three theories under which a plaintiff can demonstrate injury in

fact based on environmental or aesthetic harm. First, a plaintiff can show injury based on actual

harm to the environment if the environmental harm “in fact affects [his or her] recreational or . . .


68
  PacifiCorp argues Anderson lacks standing to assert an injury related to the property because she does
not own it outright. Under the prudential “shareholder standing rule,” a corporate owner is barred from
asserting claims belonging to the corporation. Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1156
(10th Cir. 2013), aff'd sub nom. Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 275 (2014). The rule
does not bar suits by plaintiffs who have “a direct, personal interest in a cause of action . . . even if the
corporation’s rights are also implicated.” Id. (quotation omitted). Because the court finds insufficient
showing of injury under constitutional standing rules, it need not reach this prudential standing issue.
69
     Dkt. 53 at 25-26.
70
     Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 11.
71
     Id.
72
  See also Dkt. 53-1, Ex. 35 (Anderson Depo.) at 89:1–9 (“If the water were higher, we could probably
use that [dam] again, but it would have to be rebuilt.”).


                                                     15
[a]esthetic interests.”73 Similarly, a plaintiff who has “reasonable concerns” about

environmental harm can demonstrate injury where the concerns “directly affect [his or her]

recreational, aesthetic, [or] economic interests.” 74 For example, plaintiffs can supply evidence

they cease or limit their use and enjoyment of the impacted area because of their reasonable

concerns.75 Finally, threatened harm to the environment can amount to injury if the threat is

imminent (not merely hypothetical) and affects the plaintiff “in a ‘personal and individual

way.’”76 A common thread tying these theories together is that the harm to the environment,

whether actual or threatened, must directly and concretely affect the plaintiff’s recreational or

aesthetic interests.77 The Groups have not established this kind of harm here.

           In her declaration, Anderson expresses her concern about the “unnatural change in the

upstream quantity or quality” of Huntington Creek.78 She is concerned PacifiCorp’s diversion

“could have reduced the amount of water in the pond,”79 and “could affect water quality in the

pond and [her] ability to grow plants on the property.”80 This is insufficient to fall within any of

the three available theories outlined above.




73
     Summers, 555 U.S. at 494.
74
     Laidlaw, 528 U.S. at 181–84.
75
     Id.
76
  Sierra Club v. Franklin Cty. Power of Illinois, LLC, 546 F.3d 918, 926 (7th Cir. 2008) (citing Lujan,
540 U.S. at 560 n.1).
77
  This requirement hearkens back to the broadest standard for injury in fact, that it be “(a) concrete and
particularized and (b) actual or imminent, not conjectural or hypothetical.” Laidlaw, 528 U.S. at 180–81.
78
     E.g. Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶¶ 14, 15, 17.
79
     Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 15.
80
     Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 22.


                                                      16
        Neither Anderson nor the Groups demonstrate actual change to the quantity or quality of

Huntington Creek water on the property. Anderson does not state how her concerns, however

reasonable, directly and concretely affect her recreational, aesthetic, or economic interests. She

does not say, for example, that she limits her recreational use of the pond or property due to her

concerns, or that she has experienced any aesthetic change such as lower water level in the pond.

Essentially, what Anderson expresses is a concern that she might have suffered an injury.81

Though she may be concerned about her ability to grow plants on the property, this concern is

also too speculative to constitute an economic injury for the reasons previously explained.

Finally, to the extent the Groups claim Anderson suffers from a threat of environmental harm

due to reduced water flow on the property, they have not demonstrated its imminence, especially

considering the diversion has existed since at least 2008.

                 b. Environmental Injury from Land Application of Diverted Water on
                    Research Farm

        The Groups next claim Anderson suffers environmental injury from the risk of runoff or

groundwater contamination from PacifiCorp’s Research Farm. Some of the water diverted from

the collection system is pumped to an irrigation pond, and water from the irrigation pond is land-

applied on Research Farm.82 As evidence of threatened environmental harm, the Groups cite a

report by the Utah Department of Water Quality (DWQ) prepared in 2017. The report finds


81
  See, e.g. Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 14 (“I am concerned about any unnatural change in the
upstream quantity or quality of that creek water. I enjoy viewing and contemplating the creek in its
natural condition. I enjoy seeing water flowing into the creek and through the property. My enjoyment of
the property is reduced by knowledge that there have been unnatural changes in the upstream quantity or
quality of that creek water.”).
82
  Dkt. 53-1, Ex. 24 at p. 580 (“[T]he discharge from the Duck Pond is piped to the same pump station
where the field drain water collects and is also pumped to the ‘irrigation pond’ . . . until it is land applied
in one of the aforementioned farm areas.”).


                                                      17
water applied at Research Farm “contains elevated and variable levels of total dissolved solids

(TDS), nitrate, and boron.”83 The Groups highlight the DWQ report’s conclusion that “[t]he

main potential threat that this site poses to beneficial uses of water is discharge of contaminants

into Huntington Creek.”84

           Although it poses a close call, this showing fails to demonstrate injury for two reasons.

First, the threat of environmental harm is not sufficiently imminent. Read in context, the DWQ

report makes clear no actual environmental harm has occurred.85 The report indicates there is a

“potential” threat of future contamination, but it does so in terms that mirror the “some day”

language86 the Supreme Court rejected in Lujan.87 Put differently, the DWQ supports the

hypothetical possibility that a threat of environmental harm could develop, but not the existence

of a present threat sufficient to support standing.88

           Second, the Groups fail to show Anderson is personally affected by the risk of

environmental harm. Anderson states the increased risk of contamination from Research Farm




83
     Dkt. 53-1, Ex. 31 at p. 660.
84
     Dkt. 53-1, Ex. 31 at p. 663.
85
  Dkt. 53-1, Ex. 31 at p. 663 (“Nevertheless, beneficial uses of ground water have not been affected, and
human health and the environment have not been endangered by land application of wastewater at the
Huntington Power Plant site.”).
86
  Dkt. 53-1, Ex. 31 at p. 660 (“With continued application of wastewater on the Research Farm site, at
some point in the future, salt accumulation will inhibit crop growth and another means of wastewater
disposal will need to be implemented.”).
87
  Lujan, 504 U.S. at 564 (“Such ‘some day’ intentions—without any description of concrete plans, or
indeed any specification of when the some day will be—do not support a finding of the ‘actual or
imminent’ injury that our cases require.”) (emphasis in original).
88
   See Franklin Cty. Power of Illinois, LLC, 546 F.3d at 926 (finding an imminent threat where during the
course of litigation, the defendant company publicly announced its commitment to build the power plant
at issue in the case, thereby introducing a “fresh threat” of pollution-based injury).


                                                   18
has “reduced [her] enjoyment of the creek and the property.”89 This is due to her concerns the

land-application on Research Farm “could affect water quality in the pond and [her] ability to

grow plants on the property” and “could add salt to the Creek [which] will contribute to levels of

salt in the soil on the property that will inhibit plant growth there.”90 But considering

Anderson’s representation that she “[has] not yet decided whether to continue operating the

orchard,”91 any decreased ability to grow plants is too speculative to support standing. And she

does not otherwise aver that her recreational or aesthetic interests are concretely affected by the

“potential” threat of increased risk.92 Once again, Anderson’s statements are best characterized

as concerns that she might someday be injured. These are insufficient to establish injury in fact.

                      c. Aesthetic Injury from Loss of Ability to View Water from Highway 31

           The Groups claim Anderson suffers an aesthetic injury from her inability to “view and

enjoy natural streams flowing into Huntington Creek when she drives on the highway that runs

by the Plant.”93 They cite testimony that Anderson “like[s] to look for birds and wildlife in areas

with streams and vegetation.”94 As she explains, “PacifiCorp’s conversion of the area from a

natural stream to an unnatural piping system with no visible stream harms my aesthetic and




89
     Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 21.
90
     Id. ¶ 22.
91
     Id. ¶ 11.
92
  See Franklin Cty. Power of Illinois, 546 F.3d at 925–26 (finding concrete and particularized injury
where the threat of exposure to pollutants would cause plaintiff to “forego[] her regular visits to the
lake”).
93
     Dkt. 53 at 26.
94
     Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 24.


                                                    19
environmental interests of enjoying and viewing the wild and natural characteristics of flowing

streams along Highway 31.”95

           Although there are legal96 and factual97 issues with Anderson’s testimony, it ultimately

fails to support standing because it does not show a concrete or particularized injury. Anderson

says PacifiCorp’s activities “reduced [her] aesthetic enjoyment of the area,” but does not say she

personally experienced any aesthetic change from Highway 31. For example, she does not claim

to have ever seen “flowing water, related vegetation, or stream channel[s]” prior to

implementation of the collection system—only that a tributary “would have been easily visible”

before its installation.98 She “like[s] to look for birds and wildlife in areas with streams and

vegetation,” but does not claim she ever looked for or viewed those things from Highway 31,

before or after the collection system was installed.99 Critically, she offers no statement

describing whether or how the aesthetic view changed as a result of the installation of the

collection system. At bottom, her testimony merely describes things she enjoys viewing, and



95
     Id. ¶ 25.
96
  It is unsettled in this circuit whether a party can claim aesthetic injury based on an aesthetic change to
another’s private property. The issue is whether such an injury may constitute an injury to a “legally
protected interest.” Compare The Wilderness Soc'y, 581 F.3d at 1212 (“[T]o allege a legally protected,
concrete aesthetic interest, a plaintiff must show merely that the challenged action affects his aesthetic or
ecological surroundings.”) with Utah v. Norton, No. 2:96-CV-0870, 2006 WL 2711798, at *12 (D. Utah
Sept. 20, 2006), aff'd sub nom. Utah v. U.S. Dep't of Interior, 535 F.3d 1184 (10th Cir. 2008) (“It is not
enough that the environment is being damaged if a plaintiff can point to no legally protected interest in
keeping a particular piece of land in its pristine state. SUWA's interpretation would convert the
recognition that environmental injuries count for purposes of standing analysis into a license to complain
in court of any land-use decision with which any person disagrees.”).
97
  PacifiCorp argues strenuously that Anderson could not have suffered an injury because “it is impossible
to see the bottom of the ditch where the water would flow . . . from Highway 31.” Dkt. 64 at 13.
98
     See Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 24.
99
     See Dkt. 53-1, Ex. 34 (Anderson Decl.) ¶ 25.



                                                     20
sates that she does not see those things from Highway 31. Her conclusory statement that

PacifiCorp’s conduct reduced her enjoyment of the area, without testimony demonstrating she

personally experienced any aesthetic change from Highway 31, cannot establish a concrete

injury in fact.100

                   d. Procedural Injury from Loss of Opportunity to Participate in § 404
                      Permit Process

           Finally, the Groups claim Anderson suffered a procedural injury due to her inability to

participate in a § 404 permit process prior to the installation of the collection system. PacifiCorp

responds that the Groups cannot assert a procedural injury in a suit against a non-governmental

party. As discussed below, the court declines to expand procedural injury jurisprudence as the

Groups request.

           Neither side cites controlling authority directly addressing this issue. PacifiCorp cites

various procedural injury cases, arguing the common posture in those cases—i.e. suits against the

government agencies—forecloses the availability of a procedural injury in a suit against a private

party.101 The Groups disagree with the conclusion PacifiCorp draws from those cases,

maintaining the deprivation of procedural opportunities constitutes cognizable injury in fact

regardless of the defendant’s identity. But the Groups cite only one case in support of their


100
   See Sierra Club v. Morton, 405 U.S. 727, 734–35 (1972) (“Aesthetic and environmental well-being,
like economic well-being, are important ingredients of the quality of life in our society, and the fact that
particular environmental interests are shared by the many rather than the few does not make them less
deserving of legal protection through the judicial process. But the ‘injury in fact’ test requires more than
an injury to a cognizable interest. It requires that the party seeking review be himself among the
injured.”); Southern Utah Wilderness Alliance v. Palma, 707 F.3d 1143, 1155 (10th Cir. 2013) (“As a
general rule . . . ‘environmental plaintiffs adequately allege injury in fact when they aver that they use the
affected area and are persons for whom the aesthetic and recreational values of the area will be lessened
by the challenged activity.’”) (quoting Laidlaw, 528 U.S. at 182)).
101
      Dkt. 56 at 14–15.


                                                      21
position. In that case, a district court found procedural standing in a case against a private

company defendant who “evaded” Clean Air Act requirements by failing to apply for a

preconstruction permit.102 Beyond the fact that the case is not controlling, it provides little

persuasive value due to the lack of analysis on this point; the court did not justify its unusual

application of the procedural injury doctrine, citing only to procedural standing cases asserted

against government agencies.103

            Upon review of these cases, and absent controlling authority on this point, the court

declines to recognize procedural injury as a basis for standing in a suit against a non-

governmental party. With the sole exception noted above, every procedural standing case cited

by the parties names the government party responsible to provide the procedure in question.104

The Groups cannot therefore rely on procedural injury to establish standing.

            2. Injury In Fact for the 2016 Violation

            Although it is dismissed as explained above for inadequate notice, the Groups also fail to

show standing to assert the 2016 repair claim. In their briefing, the Groups do not tie any of

Anderson’s purported injuries to the 2016 claim. At oral argument the Groups put forth

procedural injury as their basis for standing to assert this claim, but as just explained, the court



102
   Assoc. of Irritated Residents v. C & R Vanderham Dairy, 2007 WL 2815038, at *15 (E.D. Cal. Sept.
25, 2007).
103
      Id.
104
   See, e.g., New Mexico v. Dep't of Interior, 854 F.3d 1207, 1215 (10th Cir. 2017) (“We have frequently
found standing based on a procedural injury in cases in which environmental groups have alleged that an
agency failed to follow the required procedures in taking an action that negatively impacted members’
concrete interest in protecting and enjoying the affected land”); Massachusetts v. E.P.A., 549 U.S. 497,
518 (2007) (“When a litigant is vested with a procedural right, that litigant has standing if there is some
possibility that the requested relief will prompt the injury-causing party to reconsider the decision that
allegedly harmed the litigant.”).


                                                    22
declines to recognize procedural standing in a suit against a private party. Thus, the Groups fail

to demonstrate standing for the 2016 repair claim.

       II.      THE GROUPS’ 2008 CLAIM IS TIME-BARRED105

             Even if the Groups had demonstrated standing for their claim related to the 2007–2008

collection system installation, that claim is time-barred under the five-year statute of limitations

found in 28 U.S.C. § 2462, which both sides agree applies to the Groups’ claim for civil

penalties. Under § 2462, a suit must be commenced “within five years from the date when the

claim first accrued,”106 plus sixty days to account for the notice requirement. 107 The Groups

filed their original Complaint on February 12, 2016.108 Thus, they are barred from asserting any

claims for violations which first accrued on or before December 14, 2010.

             The Groups do not dispute the collection system was installed in 2007–2008, outside the

statute of limitations period.109 They nevertheless argue the claim is not time-barred for two

reasons: (1) PacifiCorp is in “continuing violation” of the CWA each day the fill material

remains in place, and (2) PacifiCorp discharged additional fill materials in two discrete violations

after 2008. The court addresses both arguments in turn.



105
   The court cannot bypass standing and proceed directly to a merits question, even where “the prevailing
party on the merits would be the same as the prevailing party were jurisdiction denied.” Steel Co. v.
Citizens for a Better Environment, 523 U.S. 83, 93 (1998). But having conducted a standing analysis, the
court provides its statute of limitations analysis as an alternate basis for dismissal of the Groups’ claim.
See Doyle v. Oklahoma Bar Ass’n, 998 F.2d 1559, 1567 (10th Cir. 1992).
106
      28 U.S.C. § 2462.
107
   See Sierra Club v. El Paso Gold Mines, Inc., 2003 WL 2565872, at *6 (D. Colo. Feb. 10, 2003) (“I
may assess civil penalties for a period of five years plus sixty days before the action was commenced until
the trial date.”).
108
      Dkt. 2.
109
      See Dkt. 62 at 17.


                                                    23
           A. Continuing Violation

           The Groups argue the dredge and fill violation that occurred during the 2007–2008

installation is not time-barred under § 2462 because that violation continues each day the fill

material remains in place. The court disagrees. Although the violation is “continuing” in one

sense, it is nevertheless time-barred.

           The Tenth Circuit has interpreted § 2462 to bar continuing violations first accruing

outside the limitations period. In Sierra Club v. Oklahoma Gas & Electric Company,110 the

Sierra Club brought a citizen suit under the Clean Air Act. The Sierra Club sought civil penalties

for the unpermitted construction or modification of a boiler. Construction began more than five

years before the suit was filed—i.e. outside the five-year statute of limitations period—but

continued into the limitations period. The Tenth Circuit first characterized the ongoing

construction as a “continuing violation,” meaning conduct that, “as a whole can be considered as

a single course of conduct” rather than “repeated, discrete violations.”111

The defendants in Oklahoma Gas engaged in a single act of “constructing” the boiler, not a

“disjointed series of discrete acts of construction.”112

           The court then held that under § 2462, “a continuing violation is actionable even before

the last act of the violation where the conduct that has already occurred is sufficient to support a

claim.”113 Put differently, “a claim accrues as soon as the plaintiff can file suit and obtain




110
      816 F.3d 666 (10th Cir. 2016).
111
      Id. at 672 and n.5.
112
      Id. at 672.
113
      Id. at 673.


                                                   24
relief.”114 Under § 2462, the limitations period begins to run when a claim “first accrues,”

regardless of whether it continues to “reaccrue.”115 Sierra Club’s claim was found to be time-

barred in Oklahoma Gas because the claim could have been asserted on the first day of

unpermitted construction.116

           The facts here compel the same result. PacifiCorp installed the collection system in

2007–2008, activity the Groups maintain constituted a § 404 violation. As in Oklahoma Gas,

PacifiCorp’s addition of fill materials to jurisdictional waters during the installation of the

collection system gave rise to a claim that first accrued outside the statutory period, even if its

effects continued. The Groups could have filed suit and obtained relief beginning in 2007 or

2008 at the latest, meaning the statute of limitations was exhausted no later than sometime in

2013—several years before the 2016 filing of this lawsuit. The enduring presence of the fill

material is at best a “continuing violation” which, under Oklahoma Gas, does not reset § 2462’s

statutory clock.117

           This application achieves the most sensible result. As one court pointed out, “if the

statute of limitations were to begin to run only when the defendant has removed fill and restored



114
   Id. (quotation omitted). See also Gabelli v. SEC, 568 U.S. 442, 448 (2013) (“[A] claim accrues when
the plaintiff has a complete and present cause of action.”) (quotation omitted).
115
      Oklahoma Gas, 816 F.3d at 671.
116
      Id. at 671–72.
117
   For a continuing violation to exist, there must be “some affirmative conduct within the limitations
period and not merely the abatable but unabated inertial consequences of some pre-limitations action.”
Oklahoma Gas, 816 F.3d at 672. PacifiCorp’s failure to remove the fill material might be better
characterized as an “inertial consequence” of the 2007–2008 installation, rather than as affirmative
conduct, and thus not a continuing violation (or any violation) at all. But granting the Groups the benefit
of the doubt and assuming the existence of a continuing violation under Oklahoma Gas, the claim is still
time-barred for the reasons discussed.


                                                    25
the [waters,] it might never begin to run at all.”118 If the Groups’ statutory clock “reset” each day

the fill remained in place, the statute of limitations would provide no limit at all.119

           The Groups seek to avoid Oklahoma Gas’ holding, relying on a more recent Tenth

Circuit case, Benham v. Ozark Materials River Rock, LLC.120 In Benham, a citizen suit under the

CWA, the Tenth Circuit quoted the lower court with apparent approval for the proposition that

“[u]ntil a pollutant, such as fill material, that has been placed in a wetland is removed, its

presence constitutes a continuing violation.”121 But Benham does not address “continuing

violations” in the § 2462 context. Rather, it addresses the separate jurisdictional requirement

prescribed in Gwaltney. Under Gwaltney, a court lacks subject matter jurisdiction in a citizen

suit unless the plaintiff demonstrates a “continuous or intermittent violation—that is, a

reasonable likelihood that a past polluter will continue to pollute in the future.”122 The Tenth

Circuit in Benham agreed that Gwaltney’s jurisdictional requirement was met by the continuing

presence of fill material.123 Benham expresses no direct or implicit opinion about whether the fill

material constituted a continuing violation for purposes of § 2462.


118
   U.S. v. Telluride Co, 884 F. Supp. 404, 408 (D. Colo. 1995), rev’d on other grounds, 146 F.3d 1241
(10th Cir. 1998).
119
   Cf. SEC v. Kokesh, 884 F.3d 979, 981 (10th Cir. 2018) (discussing the practical concerns behind the
statute of limitations issue in Oklahoma Gas and other cases with continuing violations).
120
      885 F.3d 1267 (10th Cir. 2018).
121
      Id. at 1275 (quoting the court below).
122
  Gwaltney, 484 U.S. at 57 (interpreting 33 U.S.C. § 1365(a)). The parties do not dispute that the
Groups’ claim for the 2007–2008 conduct constitutes a continuing violation under Gwaltney.
123
   885 F.3d at 1277–78 (“[E]ven assuming that Mr. Benham’s suit overlaps with the 2005 violation . . .
this is not an action for a ‘wholly past’ violation. Rather the district court found that Ozark’s deposits of
dredge and fill material constitute a ‘continuing’ violation of the CWA . . . over which the court has
subject matter jurisdiction, see Gwaltney, 484 U.S. at 59.”) (citation to Gwaltney in original) (other
citation omitted).


                                                      26
        The Groups nevertheless argue Benham’s “continuing violation” language should apply

with equal force to the § 2462 analysis, citing two district court cases which “used the

continuing-violation doctrine in both contexts.”124 The court declines to rely on those two non-

controlling cases, particularly in view of clear language from the Tenth Circuit in Oklahoma

Gas. And there is good reason to view the Gwaltney jurisdictional requirement and § 2462

differently. Although both standards deal with a similar issue—the import of a violation’s

ongoing effects—they serve distinct purposes.125

        Here, the continuing of presence fill material from PacifiCorp’s 2007–2008 installation

satisfies Gwaltney’s “continuous violation” requirement, but it does not “reset” § 2462’s

statutory clock. The Groups’ claim for the 2007–2008 conduct is therefore time-barred.126

        B. Post-2008 Discharges

        The Groups claim PacifiCorp engaged in two unpermitted discharges of fill material

within the five-year limitations period, separate from the 2007–2008 collection system

installation. First, they claim PacifiCorp “dredged the Duck Pond in 2008 . . . and placed the



  Dkt. 62 at 14 (citing Stillwater of Crown Point Homeowner’s Ass’n, Inc. v. Kovich, 820 F. Supp. 2d
124

859, 896 (N.D. Ind. 2011); United States v. Reaves, 923 F. Supp. 130, 1534 (M.D. Fla. 1996)).
125
   See Friends of Warm Mineral Springs, Inc. v. McCarthy, No. 8:13-cv-3236-R-23TGW, 2015 WL
2169241, at *3 n.6 (M.D. Fla. May 8, 2015) (“The parties in this action and the opinions in many other
actions conflate the limitation in 28 U.S.C. § 2462 with the jurisdictional requirement in 33 U.S.C. §
1365(a). 28 U.S.C. § 2462 forbids liability under 33 U.S.C. § 1311(a) if more than five years has passed
between the accrual of the claim and the filing of the complaint. Separately, 33 U.S.C. § 1365(a)
‘require[s for jurisdiction] that citizen-plaintiffs allege a state of either continuous or intermittent
violation—that is, a reasonable likelihood that a past polluter will continue to pollute in the future.’”).
126
   The Groups also argue their claim should not be time-barred because the CWA authorizes civil
penalties “per day for each violation.” Dkt. 62 at 15 (citing 33 U.S.C. § 1319(d)). But Oklahoma Gas
addresses this argument directly in the context of the Clean Air Act’s similar penalty provision. 816 F.3d
at 673. The Tenth Circuit concludes “[w]e see a difference between the availability of a statutory penalty
and the initial accrual of the violation giving rise to penalties.” Id.


                                                    27
dredged material up canyon in the Duck Pond drainage channel, where it has been washing back

downstream into the Duck Pond during periodic storms since 2008, including a storm in

2016.”127 The claim for this discharge is time-barred for the same reason as the installation of

the collection system: it “first accrued” in 2008 when the dredged material was placed in the

drainage channel. The effects of subsequent storms are not separate violations, but rather the

“abatable but unabated inertial consequences of some pre-limitations action” to which the

Oklahoma Gas court referred.128

           As previously discussed, the Groups also claim that in 2016, PacifiCorp “excavated and

deposited additional fill material in the Duck Pond drainage without a § 404 permit when it dug

up, repaired, and reburied a broken pipe in the collection system.”129 PacifiCorp acknowledges

this claim “might avoid the time bar” but argues the Groups have not shown the repair took place

in jurisdictional waters. Assuming the 2016 repair gives rise to a claim arising within the statute

of limitations, that claim fails for lack of notice and failure to establish standing—as explained

above.

           C. Equitable Claim

           In addition to claims for penalties, the Groups also seek declaratory relief and an

injunction requiring PacifiCorp to “remove the illegal fill material and restore the affective

tributary” or apply for a § 404 permit. Because their claims for penalties are time-barred, the




127
      Dkt. 62 at 17.
128
      See Oklahoma Gas, 816 F.3d at 672.
129
      Dkt. 62 at 17.


                                                    28
Groups’ claim for declaratory and injunctive relief is barred under the concurrent remedy

doctrine.

           “[A]n equitable claim is barred where the only difference between it and a time-barred

legal claim is the relief sought.”130 This principle applies with equal force to claims brought by

citizens under environmental statutes.131 The Groups’ claim for declaratory and injunctive relief

relies on the same facts supporting its claims for penalties, and it is therefore barred under the

concurrent remedy doctrine.132

                                            CONCLUSION

           Because the Groups have failed to demonstrate the requisite notice to assert their 2016

claim, standing to assert all of their claims, and alternatively because the claims are time-barred,

PacifiCorp’s Motion for Summary Judgment133 is GRANTED. Given this ruling, the remaining

pending Motions134 are DENIED as MOOT. The Clerk of Court is directed to close this case.

           DATED this 22nd day of March, 2019.

                                                     BY THE COURT



                                                     ROBERT J. SHELBY
                                                     United States Chief District Judge




130
      Oklahoma Gas, 816 F.3d at 675 (quotation omitted).
131
      Id. at 676.
132
   In oral argument, the Groups argued they have a separate claim for declaratory relief based on
supplemental facts raised in PacifiCorp’s application to the Army Corps. The Groups did not move for
such relief in its pleadings or briefs, and it is therefore not fairly before the court.
133
      Dkt. 57.
134
      Dkt. 53; Dkt. 54; Dkt. 56.


                                                    29
